 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to rehire him with full seniority and then rescinded its decision upon learning thatthis rehiring with full seniority would in all probability create grievances in the plant. Thisdoes not, in my view, spell out an unlawful discrimination within the meaning of the Act toencourage union membership. The employer herein, it is found, decided, for a nondiscrimina-tory reason, to rescind its decision to rehire Strickwerda True, the matter was brought tothe attention of Respondent Company by the union representative, Barker, but it was notcoupled with a request that the complainant not be hired.As a result, the failure to rehire Strickwerda did not constitute conduct violative of Section8 (a) (3) and (1) of the Act By the same token, in the absence of an unlawful discrimination,there can be no violation of Section 8 (b) (2) of the Act, as Respondent Union did not causeRespondent Company to discriminate against Strickwerda in violation of Section 8 (a) (3), orforreasons other than his failure to tender dues or initiation fees, there is no unlawfulcausation within the meaning of Section 8 (b) (2). Similarly, there has been no unlawful re-straint or coercion practiced by Respondent Union within the meaning of Section 8 (b) (1) (A)of the Act See N. L. R. B. v Potlatch Forests, Inc., 189 F 2d 82 (C. A. 9)While the record does disclose that Barker at a later date urged Strickwerda to withdrawfrom Respondent Union, this is insufficient to offset the preponderance of the evidence setforth above which discloses that Respondent Company refused to hire Strickwerda for reasonsnot discriminatory under the Act. I shall, accordingly, recommend that the complaint be dis-missed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent Company, Northwest Poultry and Dairy Products Company,affect commerce within the meaning of Section 2 (6) and (7) of the Act.2.Respondent Union, Egg and Poultry Workers Local No. 231, affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act3Respondent Company, Northwest Poultry and Dairy Products Company, has notengagedin unfair labor practices withinthe meaningof Section 8 (a) (1) and (3) of the Act4.Respondent Union, Egg and Poultry Workers Local No. 231, affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL, and its agent, Shirley W. Barker,havenot engagedin unfair labor practices within the meaning of Section 8 (b) (2) and (1) (A)of the Act[Recommendations omitted from publication]AMERICAN COIN LOCK CO., INC.andLOCAL 32-B, BUILD-ING SERVICE EMPLOYEES INTERNATIONAL UNION, AFL.Case No. 2-CA-2330.December15, 1953DECISION AND ORDEROn July 28, 1953, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in this case, finding that the Respondenthad engaged in and wasengagingin certain unfair labor prac-tices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respond-ent and the General Counsel filed exceptions to the IntermediateReport.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board has107 NLRB No 88. AMERICAN COIN LOCK CO., INC.337considered the Intermediate Report, the exceptions,and theentire record in this case.The Respondent contends that theBoard either lacks or should not assert jurisdiction in thepresent case.The Respondent is a Maine corporation with its principaloffice in Pawtucket,RhodeIsland,which is engaged in themanufacture,sale, and leasing of coin locks and other productsfor use in public toilets.It also operatespublicrestroom andlavatory facilities under concessions from various railroadsand thecity ofBoston.Itoperates washroom concessions atrailroad stations and terminals in NewYork City,Hartford,New Haven,and New London,Connecticut;Providence, RhodeIsland;Worcester,Massachusetts;and Montreal,Canada. Thisproceeding involvesonly the 12employees in the men's wash-room concession at Grand Central Terminalin New York City,whichis one of five washrooms there; the others are operatedby therailroadswhichown and operate the terminal.The Respondent admits that its total income in1952exceeded$100,000,of which more than 50 percent was derived from thesale or lease of coin locks shipped from its principal office inRhode Island to points outside the State and that its variousconcessions resulted in a gross income exceeding$50,000.The record does not indicate the annual revenue from theconcession involved in this case,although a prorata estimateresults in a revenue of at least $6,250.Althoughthe operation of the Respondent's washroom con-cession at the Grand Central Terminalis not entirely unrelatedto interstate commerce, we are of the opinionthat,on the factsof this case,itwill not effectuate the policiesof the Act toassert jurisdiction in this proceeding.Accordingly,withoutotherwise considering the merits of the case or the othergrounds urged for denying jurisdiction,we shall dismiss thecomplaint in its entirety.[The Board dismissed the complaint.]Member Murdock took no part in the consideration of theabove Decision and Order.Intermediate ReportSTATEMENT OF THE CASEUpon a charge and an amended charge,filed by Local 32-B, Building Service EmployeesInternationalUnion,AFL, herein called the Union,theGeneral Counsel of the NationalLabor Relations Board,by the Regional Director for the Second Region (New York, NewYork),issued his complaint dated July 18, 1950,against American Coin Lock Co. Inc.,herein called the Respondent,alleging that the Respondent had engaged in and was engagingin unfair labor practices affecting commercewithinthemeaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor RelationsAct, 61Stat. 136, herein called theAct.Copies of the complaint,the amended complaint,the charges,and a notice of hearingwere duly served upon the Respondent and the Union.With respect to the unfair labor practices,the complaint alleged that:(a) The Union on 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved in this proceeding, and that on or about that date it requested the Respondent tobargain collectively with it concerning terms and conditions of employment of these em-ployees,but that the Respondent refused and has ever since refused to comply with thisbargaining request and instead unilaterally imposed terms and conditions of employmentfor the employees in disregard of its statutory duty to bargain collectively;that by suchconduct the Respondent violated and continues to violate Section 8 (a) (5) of the Act; and (b)independent of the foregoing conduct, the Respondent violated Section 8(a) (1) of the Actby informing the employees through its officers or agents that it would not recognize orbargain with the Union as their collective-bargaining representative.In its answer duly filed,the Respondent admitted certain facts alleged in the complaintconcerning the nature and extent of its corporate activities, but denied that the particularoperations involved in this proceeding affected commerce within the meaning of the Act.The answer also admitted the Respondent's refusal to recognize the Union as the exclusiverepresentative of its employees and the unilateral imposition of terms and working condi-tions for its employees as alleged in the complaint, but denied that it had thereby violatedSection 8 (a) (5) of the Act. The answer also affirmatively alleged as defenses to the 8 (a) (5)allegations of the complaint that: (a) The employees assertedly represented by the Uniondo not constitute an appropriate bargaining unit;(b) the Union did not represent a free anduncoercedmajority of the employees in the alleged appropriate unit;(c) the employeesinvolved in this proceeding are subject to the provisions of the Railway Labor Act andhence the Board lacks jurisdiction in this case;and (d) the Respondent's refusal to bargainwith the Union was justified because it was confronted, concurrently with the Union's claim,with a claim of representation from another labor organization.' The answer further defendson the ground that the conduct alleged by the complaint as unlawful occurred more than 6months before the filing and service of the amended charge in this proceeding,zand gen-erally denies commission of any conduct violative of the Act.Pursuant to notice, a hearing was held at New York, New York, on April 27 and 28, 1953,before Thomas N. Kessel, the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner. The General Counsel, the Respondent, and the Union were represented bycounsel.Fullopportunity to be heard,to examine and cross-examine witnesses, and tointroduce evidence was afforded all parties. At the close of the case, counsel for the GeneralCounsel and the Respondent argued orally on the record and stated their intention not to filebriefs.3Upon the entire record in the case,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmericanCoin Lock Co.,Inc., a Maine corporation with its principal office in Pawtucket,Rhode Island,isengaged in the manufacture,sale,and leasing of coin locks and otherproducts for use in public toilets,and also operates public restroom and lavatory facilitiesunder concessions from various railroads and the city of Boston.The Respondent'smanu-facturing operations are performed at Pawtucket,and rentals, sales,and servicing of itsproducts are conducted from branch offices in various cities including an officein New YorkiThe Respondent's affirmative defenses,denoted as (c) and(d) above, were added to theanswer by amendment during the hearing.2The original charge was filed on January 28, 1953, and the first amended charge wasfiledon January 19, 1953 Substantially, the amended charge sets forth the same conductby the Respondent as that contained in the original charge. The Respondent's contention thatSection 10 (b) requires dismissal of the complaint because it is based on the amendedcharge which was filed more than 6 months after the commission of the conduct allegedtherein to be unlawful is without merit The amended charge did not alter the substance ofthe original charge which was filed within 6 months of the conduct alleged therein tv be un-lawful, and as the complaint is based upon the unfair labor practices described in this charge,the statutory requirements of Section 10 (b) have been met. J S. Abercrombie Company,83 NLRB 5243Counsel for the Union had been called away on other business before the close of thehearing, and had indicated to the Trial Examiner that he would abide by the General Counsel'sagreements as to the conduct of the hearing. AMERICAN COIN LOCK CO., INC.339City. The answer admits that Respondent's income in 1952 from the sale or lease of productsproduced at its Pawtucket plant and shipped to points outside the State of Rhode Islandexceeded $ 50,000. The record shows and the Respondent conceded at the hearing that ithas agreements with various railroads throughout the United States for the installationand operation of its coin locks at railroad stations and terminals,and that in these coinlock operations the Respondent is clearly engaged in interstate commerce 4The Respondent operates the following washroom concessions at railroad stations and ter-minals: For the joint operators of the Grand Central Terminals at New York City; for theNew York, New Haven and Hartford Railroad at Hartford, New Haven, and New London, Con-necticut, and at Providence, Rhode Island, for the New York Central Railroad at Worcester,Massachusetts, and for the Canadian Pacific Railroad at Montreal, Canada. The Respondentalso operates a municipal comfort station under a contract with the city of Boston. The wash-ro.im concession at the Grand Central Terminal in New York City is the operation involvedin this proceedingThe Respondent asserts that each washroom concession is an independent local operationconducted separately from all other of the Respondent's business activities. To supportthis assertion the Respondent presented evidence which shows that each washroom con-cession has its own foreman or manager, employees are hired locally,and supplies incidentto the operation of the washrooms are purchased locally.There is moreover no contact orinterchange of employees between the various washrooms operated by the Respondent. Ac-cordingly,theRespondent contends that the Board lacks jurisdiction in this case becausethe operation of the washroom in question does not constitute interstate commerce, and,alternatively,that its impact on commerce is too remote to warrant assertion of jurisdictionby the Board. 6Iaccord no merit to these contentions.In addition to the above-related factors importinga local character to the washroom operation, the record reveals that labor relations andotherpolicymatters governing the Grand Central as well as all the Respondent's otherwashroom concessions are determinedby theRespondent's president and secretary atPawtucket who also set policy with respect to the Respondent's coin-lock leasing and manu-facturingactivities.Personnel and accounting records for the washrooms are centrallymaintained at Pawtucket, and funds derived from the operation of each washroom, thoughdeposited locally, are controlled by the Respondent's treasurer.These facts impel theconclusion that the Grand Central washroom concession is an integral part of the Respond-ent'smultistate business operations.Under these circumstances it is well settled that thetotality of the Respondent's operations is determinative of the existence of the jurisdictionalrequirements in this case.?As the Respondent'smanufacturing and other coin-lock opera-tions concededly constitute interstate commerce, I find that the jurisdictional requirementsof the Act are met in this case.As to the contention that assertion of jurisdiction is not herewarranted because of the allegedly local character of the washroom, it is noted that E. D.Moorhouse,manager of the Grand Central Terminal and an acknowledged expert on theoperation of railroad terminals in this country, testified that washroom facilities of thesort here involved are necessary to the operation of railroads engaged in interstate com-merce. As the railroads which use Grand Central Terminal are extensively engaged inthe interstate transportation of passengers for whose benefit the terminal washroom ismaintained,Ifurther find that the assertion of jurisdiction in this case will effectuate thepolicies of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal32-B, Building Service Employees International Union,AFL, is alabor organizationadmitting to membership employees of the Respondent.4Stanislaus Implement and Hardware Co , Ltd., 91 NLRB 6185Grand Central Terminal is operated jointly by the New York Central Railroad and theNew York, New Haven and Hartford Railroad.6 No evidence was adduced as to the income derived by the Respondent from the operationof the Grand Central washroom, but the answer admits that the Respondent's gross incomein 1952 from the operation of all its washroom concessions exceeded $50,0007Metropolitan Life Insurance Company Parklabrea Resident Community, 93 NLRB 381;The Borden Company, Southern Division, 91 NLRB 628 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The pertinent factsBeginning with a date in the early 1920's, the men's public washroom south of the waitingroom at Grand Central Terminal in New York City was operated by a partnership, referredto in this proceeding as the J. P. Carey Company, under a concession agreement with thejointowners of the terminal. This agreement continued until December 31, 1951. On aboutDecember 1, 1951, the J. P. Carey Company notified the terminal owners of its intentionto relinquish its concession at the end of the month. The terminal owners thereupon arrangedwith the Respondent to take over the concession on January 1, 1952, for a trial period of3months during which it was to be determined whether the Respondent could profitably runthe washroom. By a contract dated February 5, 1952, the parties agreed to the operation ofthewashroom by the Respondent for the period January 1, 1952, to March 3, 1952, withcontinuation of the arrangement thereafter on a month-to-month basis. The Respondent hassubsequently continuously operated the washroom. In acquiring its concession from theterminal owners the Respondent participated in no business dealings with the J. P. CareyCompany, and no finding is herein made that the Respondent is a successor company.On January 11, 1946, the Union executed a bargaining agreement with the J. P. CareyCompany covering the latter's Grand Central washroom attendants. This contract was torun to December 31, 1946, and was automatically renewable for yearly periods absentnotice of intention from the parties to cancel or revise its terms. The contract also providedthat it should automatically terminate upon cessation of the concession agreement betweentheJ.P.Carey Company and the terminal owners. In addition, the contract contained aclause which in substance required the employment of members of the Union as attendants.Except as to modifications of the wage schedule in the contract, the parties, by letter agree-ments, renewed all the terms of the contract in each succeeding year that the washroom wasoperated by the J. P. Carey Company, the last renewal occurring in January 1950.The record clearly establishes that the Respondent in late December 1951 learned of theUnion's representation of the washroom attendants and the fact that the contract betweenthe Union and the J. P. Carey Company would automatically expire with the termination oftheconcession. In discussions by the terminalmanagerwith Frank J. Rowse, Jr., andMr. Bruce, the Respondent's secretary and sales manager, respectively,the latter wereadvised that bargaining matters with the Union were the exclusive concern of the Respondent.By letter dated December 21, 1951, the J. P. Carey Company informed the Union that itsconcession would terminate at the end of the month. On January 3 or 4, 1952, George Healy,chairman of Council 4 of the Union's Local 32-B, communicated with Mr. Jenkins who withRoger Crawford, the working foreman, jointly exercised authority over the operation of thewashroom for the Respondent. Jenkins and Crawford are herein found to be supervisorswithin the meaning of the Act. Healy asserted to Jenkins the Union's representation of thewashroom attendants and requested the Respondent to negotiate a bargaining contract.Jenkins replied that he lacked authority to conclude a contract and told Healy that he wouldcontact the Respondent's office in Pawtucket and would then call him back. Failing to hearfurther from Jenkins, Healy called his office several times but was never able to reach him.He then went directly to the washroom on January 13 or 14 to seek him out, but succeededonly in conferring with Foreman Crawford who was instructed by Healy to have Jenkinscall him at his office that afternoon. Healy also left word with Charles Smith, one of theattendants, to have Jenkins contact him and left his card for that purpose. Smith deliveredHealy'smessage to Jenkins that day. Jenkins responded to Smith in the presence of otheremployees,"Idon't want no part of that man. I am not going to have no union in this place.Iwant you fellows to understand,if I have to get you one by one, I am not going to have aunion in here." Throwing Healy's card aside, Jenkins further said, "American Coin Lockdon't want any union, didn't care to bother with it, don't want it; I am not going to have it."When Healy's efforts to communicate with Jenkins proved fruitless, he contacted the Union'sattorneys.Upon learning of these events from Healy who also informed him that the Respondent hadunilaterally imposed new terms and working conditions for the attendants including a reducedwage scale,8 Harold IsraeLson, of counsel for the Union, called Jenkins and requested bar-gaining negotiations with the Union at an early date. Jenkins advised that he lacked authority8The Respondent stipulated that it posted these new terms and conditions on about January15, 1952. AMERICAN COIN LOCK CO., INC.341and referred Israelson to Rowse at his Pawtucket office. Israelson spoke to Rowse bytelephone between January 15 and 17, 1952, told him that the Union represented the washroomattendantsand requested the Respondent to bargain collectively. He also objected to theunilateral imposition of terms and conditions of employment for the attendants by the Re-spondent.When Israelson asked Rowse for an early meeting concerning these matters,the latter indicated that he would be in New York in a couple of weeks and that he wouldthen contact Israelson. He further indicated that Israelson could confer with Jenkins, butemphasized that the latter was not authorized to commit the Respondent to any agreement.Jenkins was to contact Israelson to arrange the meeting with Rowse. Subsequently, Israelsoncalled Jenkins several times by telephone but was informed each time that Jenkins was out.Jenkins failed to return his calls, although Israelson left word on these occasions for Jenkinstocallhim upon his arrival. Not having heard from Rowse, Israelson made no furtherattempts to reach the Respondent but filed the charge in this proceeding on January 28,1952.Rowse testified that he had delayed contacting Israelson because he required legal advice;that he felt at the time that the Union's demands created "complications" because of thefinancial uncertainties of the washroom operation which had been undertaken on a "trialbasis," and also because of the "approach" by both the Union and the Brotherhood of Railwayand Steamship Clerks to secure bargaining rights for the washroom employees. He furtherexplained his failure to communicate with Israelson by alluding to the filing of the chargeas an additional complicating circumstance. Rowse also testified that following Israelson'scall he had conferred with his father and with persons within the Respondent's organizationwith legal experience, and that he had intended calling Israelson as he had promised despitehissubsequent failure to do so. As to the need he had felt for legal advice, he admittedthat on about December 28, 1951, in discussions with Moorhouse, the terminal manager,concerning the concession arrangements, he had been apprised of the relations betweentheUnion and the J. P. Carey Company and was advised to obtain legal advice concerningtheRespondent's obligation to bargain with the Union. To the General Counsel's inquirywhether he had sought such advice, he replied:We relied on our own experience in such matters at first. After all, we had been op-erating these concessions in other places for a number of years. There was no newoperation to us.The testimony of Rowse regarding the "approach" by the Brotherhood of Railway andSteamship Clerks referred to a letter written by that labor organization to the terminalmanager,Moorhouse, dated January 3, 1952, which constituted a request to turn the wash-room work over to Grand Central Terminal employees represented by the Brotherhoodand is not here construed as a claim for recognition or bargaining rights. Rowse concededdoubt that he had raised this matter in his conversation with Israelson.B.The appropriate unitAs noted, the attendants in the washroom here involved constitute the total work forceemployed therein.Incontendingthata unitlimited to these employeesis inappropriate, the Respondenthas taken no clear position as to any otherbargainingunit in which these employees areappropriately includable, but suggested at the hearing that there are such other units.The Respondent implied that these employees might more appropriately be part of (a) aunit including the attendants in all washrooms of the New York, New Haven and HartfordRailroad which are covered by a single contract between that railroad and the Respondent;(b) a unit of all washroom concessions operated by the Respondent for several railroadsin various States; or (c) a unit consisting of all employees in all the washrooms at GrandCentral Terminal. As to this last-mentioned unit, it is noted that in addition to the washroomconcession operated by the Respondent,thereare at Grand Central Terminal four otherwashrooms directlyoperatedby the terminalowners.I find no merit to the contention that the washroom attendants involved in this proceedingdo not comprisean appropriatebargaining unit, or that they are more appropriately in-cludable in any of the units suggested by the Respondent. All these attendants perform thesame duties, wear the same distinctive uniforms, are supervised by one supervisor, andhave thesame termsand conditions of employment. Although the Respondent's attendantsat Itswashrooms in other cities have similar duties and working conditions, these wash- 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDrooms are located at appreciable distances from the Grand Central washroom and theattendants in question are never interchanged with employees in other washrooms andhave no contact with them whatsoever.Also pertinent is the autonomous nature of the Re-spondent'sGrand Central washroom operation.All these circumstances bespeak a suffi-ciently strong community of interest among the Respondent'sGrand Central attendants towarrant a conclusion that they may constitute aunit separate and apart from the Respondent'sattendants employed in other cities or at terminals of any single railroad.As to the sugges-tion that the attendants in question appropriately belong in a unit with attendants in the otherGrand Central Terminal washrooms,it is sufficient to point out that these other attendantsare not the Respondent's employees and no valid basis has been indicated for including theRespondent's attendants in a single unit with employees of another employer.Ifindthat a unit of employees consisting of the attendants employed in the washroomoperated by the Respondent at its concession in Grand Central Terminal,excluding super-visors, is appropriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.C.The Union'smajority in the appropriate unitIn 1945 the 12 attendants then comprising the J. P. Carey Company's total complement ofwashroom employees decided by a private poll to be represented by a union.Thereupon eachof these employees signed a card applying for membership in the Union and designating it astheircollective-bargaining representative.All 12 of the foregoing attendants continuedtheir employment with the J.P. Carey Company until the latter's termination of its con-cession on December 31, 1951,and on that date constituted the total washroom force. WhentheRespondent became the washroom concessionaire on January 1, 1952, these employeescontinued their employment as attendants.The employment of 1 attendant terminated on January 7, 1 left on January 21,2 on January22, 1 on January 24,and 4 on January 25, 1952. No replacements were hired before January21.Between that date and January 25, 1952,the Respondent hired 3 new attendants. TheRespondent's records reveal that on May 14,1952,there were 9 attendants employed in thewashroom.Of these, only 3 were part of the group which had been employed in the washroomon January 1, 1952,where the Respondent took over the concession.The foregoing cir-cumstances show that between January 1 and 7, 1952,there were 12 employees in the ap-propriate unit, and that from January 7 to 21,1952,there were 11 employees in the appro-priate unit;also, that the employees in the unit during these periods had in 1945 voluntarilydesignated the Union as their bargaining representative,and had not thereafter revokedthese designations or had taken any action inconsistent with these designations.The partiesstipulated and the record shows that all these employees had regularly paid their dues tothe Union at least as late as December 31. 1951, to cover payments for the month of January1952,and that 6 of these employees9paid their union dues after January 1,1952.All theselatter 6 employees worked in the washroom at least until January 21, 1952.The Respondent'scontention that the Union at all times pertinent lacked the necessarymajority among the employees in the appropriate unit to sustain its bargaining demandsispremised on the fact that all the bargaining contracts between the Union and the J. P.Carey Company contained closed-shop provisions compelling membership in the Union as acondition of employment.In substance, the Respondent argues that evidence of membershipin the Union during the life of these contracts is proof, at best, of an involuntary or coercedmajority,and that the General Counsel has failed in this proceeding to present any otherevidence to establish representation by the Union of a free and uncoerced majority when itpresented its bargaining demands to the Respondent.The Respondent further asserts thatthe closed-shop provisions in the contracts were unlawful, at least after the 1947 amendmentsto the Act,and that because the Union's majority in January 1952,if such majority existed,was necessarily the resultof conduct by the Union violative of the Act,the Respondent wasnot obligated to bargain with the Union absent its prior certification by the Board pursuantto a self-determination election.Without deciding the question posed by the Respondent's contention, and assuming arguendothat the General Counsel could not, in view of the closed-shop contracts,rely upon the uniondesignations signed by the attendants in 1945 to prove the Union'smajority status in January1952,Iam satisfied that there is proof, independent of these designations,to establish theUnion's majority status from January 7 to January 21, 1952. As the findings hereinafter made9 Employees Laraque,Smith,McPherson,Tatum,Esdale, and Earle. AMERICAN COIN LOCK CO., INC.343of conduct violative of the Act, occurring between January land 21, are sufficient to sustainthe recommended order herein, it is unnecessary to determine the Union's majority statusduring other periods.The record shows that there were 11 employees in the appropriate unit from January 7to 21,1952,and that 6 of these employees paid dues to the Union after January 1, 1952. Itisclear that these 6 employees not only failed to withdraw from the Union after the closed-shop contract ceased to operate as a restraint upon them,but by their voluntary payment ofdues after the expiration of the contract affirmed their adherence to the Union.I am satisfiedfrom these circumstances that at least these 6 employees on and after January 1, 1952,freely adhered to the Union.Accordingly,as these 6 employees constituted more than 50percent of the Respondent's complement of 11 employees who worked in the Grand Centralwashroom during the period from January 7 to 21,1952,it is found that the Union duringthis period represented a clear majority of the employees in the appropriate unit.As related above,of the 9 attendants employed by the Respondent in its washroom onMay 14, 1952,only 3 were members of the group comprising the complement employed onJanuary 1,1952.The General Counsel presented no proof to show that any of the attendantshired as replacements had designated the Union as their representative.The Respondentargued at the hearing that there is no proof in this case that after January 25,1952, theUnion represented a majority,and because it was not proved that the Union's lack of majoritysubsequent to that date resulted from any conduct by the Respondnet violative of the Act, itshould not now be ordered to bargain with the Union. While the General Counsel did notcontend that the Union's lack of majority resulted from unlawful conduct by the Respondent,he argued that under the theory of the Suprement Court's decision in Franks Bros.Companyv.N.L.R.B.,321U.S. 702,and the Board's decision in Metropolitan Life InsuranceCompany,91NLRB 473,itwas not incumbent upon him to prove that the Union retaineditsmajority subsequent to the Respondent's unlawful refusal to bargain.The General Counsel'sposition is clearly supported by these precedents."Accordingly.it is here found that theUnion'smajority status existing between January 7 and 21, 1952,the period in which theunlawful refusal to bargain occurred,as hereinafter explicated,is sufficient to sustain therecommended order in this proceeding,irrespective of the reasons for any loss of majoritystatus by the Union occurring after the Respondent's unlawful conductD.The contention as to the applicabilityof the Railway Labor ActIn support of its contention that the washroom attendants herein involved are employed byan employer subject to the Railway Labor Act and that pursuant to the provisions of Sections2 (2) and(3) of the Act exempting such employers and its employees from the coverage of theAct the Board lacks jurisdiction in this case,the Respondent asserts that the Grand CentralTerminals owners have dominant control over the operation of the washroom,or at leastare joint venturers with the Respondent in the operation of the washroom and, jointly withthe Respondent,are employers of the attendants who work there. This assertion is foundedupon the following provisions in the concession contract between the terminal owners andthe Respondent:(1)The Respondent is required to operate the washroom"according to astandard satisfactory to the Terminal Manager";(2) the Respondent"agrees that its em-ployees shall be neat and clean in their person and attire, polite to the patrons of the toiletroom,and subject to all reasonable orders and regulations of the Terminal Manager; andthat the Terminal Manager shall have the right at anytime to eject any employee of the[Respondent] who misbehaves in any manner or is rude to any patron or other person, whilein or about said toilet room,or who otherwise fails to comply with any of the above require-ments";(3) the Respondent"agrees that any person who complains about the condition ofsaid toilet facilities or about any employee of the[Respondent ] therein shall be referred totheTerminal Manager at Grand Central Terminal"; and (4) the contract does not call forpayment of rent or any fixed sum by the Respondent for the use of the washroom facilities,10 Thus,in the Metropolitan Life insurance case the Board said:A bargaining order being the normal remedy for a violation of Section 8 (a) (5) of theAct, the Board, with judicial approval,has held that the policies of the Act will best beeffectuated by directing an employer to bargain with the representative of the employees,upon request, even though that representative,for whatever reasons,may have lost itsmajority status after the employer's refusal to bargain 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut provides for retention by the Respondent of a 5 percent "management fee" with divisionof the net profits on the basis of 60 percent for the Respondent and the remainder to theterminal owners. The contract further provides for the furnishing of water, heat, ventilation,electricity, and repair services to the building and the permanent fixtures in the washroomat the expense of the terminal owners. The contract also expressly stipulates that theRespondent "agrees that it is and will remain an independent contractor with respect to allthe services performed wider this agreement."Iaccord no merit to the contention that the terminal owners are joint venturers with theRespondent in the operation of the washroom. The contract between these parties expresslystates their intention to create an independent contractorship relation. In the absence ofelements in the contract detracting from that relationship the intention of the parties governs.The provision for the sharing of income on a percentage basis, and the requirement that theterminal owners provide utilities and other services at their expense do not alter the relationintended by the parties. These are conventional arrangements customarily found in leas---hold or concession agreements between independent contractors.Nor do the provisions inthecontractconferring certain authority upon the terminal managerover the functions and tenure of the washroom attendants constitute the terminal owners ajoint venturer or employer of the attendants. Although the contract reserves some control bythe terminal owners over the attendants, this reservation is limited to the general comport-ment and appearance of the attendants, obviously to guard against injury to the prestige andreputation of the terminal for service to its patrons. The fact that the contract empowers theterminal owners to require the discharge of an attendant who misbehaves, is rude to patrons,or is unclean or improperly attired, does not of itself convert the terminal owners into anemployer of the attendants absent the usual criteria establishing an employer-employeerelation. 11 It is well settled that the most essential characteristic of an employer-employeerelationship is the retention by the employer of the right to direct and control the manner inwhich the employee's work shall be performed, that is, the right to determine not merelythe result but the methods and means by which such result is to be accomplished.'E Testedby this principle it is apparent that the Respondent alone is the employer of the attendants,for not only does the contract fail to retain control by the terminal owners over the per-formance of duties by the attendants, but the record shows that the Respondent exclusivelydirects their operations, and no employees or representatives of the terminal owners enterthe washroom except to maintain the physical premises. Moreover, the contract expresslyobligates the Respondent to hire and carry on its own payrolls the employees required tooperate the washroom, and to assume sole responsibility for the payment of all moneys tobe deducted from their earnings for social security, unemployment insurance, and otherbenefits, as well as for R,-deral and State income taxes. In view of all these circumstancesI conclude that the Respondent is the sole employer of the washroom attendants.The Railway Labor Act, 45 USCA, sec. 151, et seq, provides in pertinent part, as follows:The term "employee" as used herein includes every person in the service of acarrier (subject to its continuing authority to supervise and direct the manner of rendi-tion of his service) who performs any work defined as that of an employee or subordinateofficial in orders of the Interstate Commerce Commission....The term "carrier" includesany ... carrier by railroad,subject to the InterstateCommerce Act, and any company which is directly or indirectly owned or controlled byor undercommon control with anycarrier by railroad ....No evidence has been presented, nor does the Respondent contend that it is a carrier withinthe meaning of the Railway Labor Act, or that it is directly or indirectly owned or controlledby, or is under common control with any carrier. Essentially then, the Respondent's con-tention as to the applicability of the Railway Labor Act to the washroom attendants rests onthe assumption that they are in the "service of a carrier."In view of the foregoing conclusion that the attendants are solely employed by the Respond-ent, it necessarily follows that they are not in the service of a carrier. No basis having beenshown for the applicability of the Railway Labor Act in this case, the Respondent's contention1139 C. J 1323, sec. 1526.12 56 CJS 33,sec. 2;Citizen News Company, Inc., 97 NLRB 428. AMERICAN COIN LOCK CO., INC.345as to the lack of the Board's jurisdiction based on the provisions of Section 2 (2) and (3) ofthe Actis rejectedE. Interference, restraint, and coercionEmployee Charles Smith testified that between January 12 and 15, 1952, he informedSupervisor Jenkins that Healy, the Union's chairman, wished to communicate with him, andthatJenkins replied to Smith, in the presence of employees Knowles and Brown, in themanner hereinabove related. Smith further testified that about a week after this incident withJenkins he discussed with Foreman Crawford the number of days off from work to which hewas entitled and indicated that he would seek the Union's advice in the matter, whereuponCrawford said,Idon't care nothing about the Union. We arenot goingto have anything like that downhere. We have got to get rid of you fellows, anyway. We don't want youEmployee Robert McPherson testified that he had been present during the foregoing con-versation between Smith and Jenkins and heard Jenkins say he wanted "no part of Mr. Healy"and "wasn't interested in the Union "Employee John Knowles testified that he was present during the conversation betweenSmith and Jenkins, but onlyheardJenkins say to Smith that if Healy wished to see him,Healy should come to Jenkins. He also testified that sometime before January 24, 1952, heheard Jenkins tell Crawford that he "didn't want no part of the Union "Employee Lester L. Tatum testified that around the second week in January 1952 Crawfordtold him,Ifyouwant to work here,you have to work underour regulations,six-day week, $39Iam a company manThe Unionain't no good; the Union can't help you, so youcan takeit or leave itTatum further testified that during the same week Jenkins said to him,You guys, if you want to stay with us, you have to work under our regulations No unionis coming in here, and I don't belive in any unionEmployee James C.Brown testified that duringthe first week of January 1952 Crawfordremarked to him,These fellows is always hollering about the Union. This company that I work for don'tevenrecognizethe Union.Jenkins, at the time of the hearing, was no longer employed by the Respondent, and wasnot called as witness. Crawford denied making any statements to employees to the effect thatthe Respondent would not deal with a union or permit it to represent its employees, and thathe deliberately avoided discussing the Union with employees. He also testified that he neversaw Jenkins converse with employees, and never heard him say to employees that the Re-spondent wanted "no part of Mr Healy or his union."Smith's and Tatum's testimony as to Jenkins' remarks are only inferentially contradictedby Crawford. On the other hand, Smith's account of his conversation with Jenkins is sub-stantially and directly corroborated by the credited testimony of McPherson who impressedthe undersigned as a forthright, sincere witness. Smith and Tatum are also regarded asreliablewitnesses whose testimony is credited. It is found that Jenkins' and Crawford'sremarks to Smith, and Jenkins' remarks to Tatum, clearly imported the Respondent's pre-determination not to recognize or bargain with the Union or any other labor organizationregardless of its representative status, and conveyed a clear threat of reprisal againstemployees for their adherence to the Union. By the foregoing conduct of its supervisorstheRespondent ii terfered with, restrained, and coerced its employees in the exercise oftheir rights guaranteed by Section 7 of the Act, and thereby violated Section 8 (a) (1) of theAct. i313 Augusta BeddingCompany, 93 NLRB 211. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.The refusal to bargainThe record incontestably shows that the Union's agent, Healy, requested the Respondenttobargain on January 3 or 4, 1952, that he again communicated with the Respondent onJanuary 13 or 14, 1952, to renew the Union's bargaining request, and that Israelson, counselfor the Union, requested the Respondent to bargain between January 15 and 17, 1952. It isalso established that with the exception of the initial request on January 3 or 4, all otherrequests for bargaining were made at a time when the Union represented a majority of em-ployees in the appropriate unit. Under these circumstances the Respondent was statutorilyobligated to respond in good faith to these requests,and to convene within a reasonabletime with the Union for the purposes of bargaining collectively This the Respondent failedto do Instead, on about January 15, 1952, it unilaterally changed the terms and conditions ofemployment of the attendants,and at all times pertinent indulged in dilatory, evasive tacticsto avoid meeting with the Union's representativesRowse's explanation for his failure to contact Israelson after their conversation betweenJanuary 15 and 17 is unimpressive As to his asserted need for time to obtain legal advice,he admitted that he had been advised by Moorhouse,the terminal manager,as far back asDecember 28, 1951, to seek such advice, and plainly conceded that the Respondent had notsought such advice but had relied upon its experience in these matters I am not convincedthatRowse delayed bargaining,after Israelson's call, to obtain legal advice Equally un-convincing is the explanation that the Respondent's delay was justified by "complications"arising from the alleged "approach" by the Brotherhood of Railway and Steamship Clerks.As noted, the Brotherhood had requested the terminal owners on January 2, 1952, to givethe work in the washroom to employees represented by it This request was not addressedto the Respondent,nor could it reasonably have been interpreted as a bargaining request.In fact, it appeared to be so inconsequential to Rowse that he doubted whether he had raisedthe subject in his conversation with Israelson Finally, the Respondent's excuse for delayingmeeting the Union on the ground that the washroom was a new operation and was being runtemporarily on a trial basis is legally insupportable The fact that a business is beingoperated experimentally to determine whether it can be profitable,and that there is un-certainty as to the duration of its operation, does not excuse an employer's refusal to bar-gain"Any implication that the Respondent needed time to evaluate the situation is refutedby its imposition of new terms and conditions of employment on January 15.Iam satisfied that none of the explanations offered at the hearing by the Respondent infact played any part in its refusal to bargain with the Respondent, which I find resulted fromtheRespondent's desire from the time when the Union's requests were communicated to itto avoid complying with its statutory obligation to bargain with its employees' representative.In reaching this conclusion I rely upon the coercive, antiunion statements found to have beenuttered by Jenkins and Crawford, the Respondent's unconvincing reasons for its failure tomeet with the Union's representatives, the unresponsiveness of the Respondent to the frequentattempts by the Union's representatives to communicate with it, and the arbitrary, unilateralimposition of new terms and working conditions in the face of the Union's bargaining request.Ifind that this latter act, by itself, constitutes a violation of Section 8 (a) (5) of the Acts Ifurther find that from January 13 or 14, 1952, when Healy renewed the Union's bargainingrequest of January 3, the Respondent refused to bargain with the Union in violation of section8 (a) (5) and 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States,and tend tolead to labor disputes burdening and obstructingcommerceand the freeflow ofcommerceV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the under-signed will recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act As the Respondent on or about January 13, 1952,i4 Hoppes ManufacturingCompany, 74 NLRB 853.15 StaffordOperatingCompany, 96 NLRB 1217. AMERICAN COIN LOCK CO., INC.347and at all times thereafter,refused to bargain collectively with the Union as the representativeof its employees in an appropriate unit,and through its supervisors engaged in conduct co-ercing and restraining its employees in the exerciseof theirrights guaranteedby Section 7of the Act, it will be recommended that the Respondent, upon request, bargain collectivelywith the Union,and in the event that an understanding is reached,embody such understandingin a signed agreement, and further that it cease and desist from threatening its employeeswith reprisals for engaging in activities guaranteed by Section 7 of the Act or in any otherway interfering with the rights of its employees freely to engage in these activitiesUpon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1The Union is a labor organization within the meaning of Section 2 (5) of the Act2.All attendants employed in the washroom at Grand Central Terminal, New York City,operated by the Respondent pursuant to an agreement with the owners of the terminal, ex-cluding supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act3The Unionwas, on January 7, 1952, and at all times thereafter,and now is, the ex-clusive bargaining representative of the employees in the foregoing appropriate unit for thepurpose of collective bargaining within the meaning of Section 9(a) of the Act4By failing and refusing at all times since January 13, 1952, to bargain collectively withthe Union as the exclusive representative of the employees in the foregoing appropriate unit,and by unilaterally imposing terms and working conditions for these employees on January15, 1952,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) and 8 (a) (1) of the Act5By interfering with, restraining,and coercing its employees in the exercise of theirrights guaranteed in Section7 of the Act,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act6The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that-WE WILLbargain collectively upon request withLocal32-B, Building Service Em-ployees InternationalUnion, AFL,as the exclusive representative of all our employeesin the bargaining unit described below with respect to rates of pay,wages, hours ofemployment,and other conditions of employment, and if an agreement is reached,embody such understanding in a signed contract The bargaining unit is:All attendants employed by American Coin Lock Company, Inc , at the washroomoperated by it at Grand Central Terminal, New York City, excluding supervisorsas defined in the ActWE WILL NOTmake unilateral changes in the rates of pay, wages, hours of employ-ment, or other conditions of employment of the employees in the foregoing appropriateunit without first consulting with the above unionWE WILL NOTthreaten employees with loss of employment because of their supportof or membershipin Local 32-B, Building Service Employees InternationalUnion, AFL,or any otherlabor organization of their choosingAll our employees are free to become or remain, or to refrain from becoming or remaining,members in good standing of Local 32-B, Building Service Employees International Union, 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL, or anyother labor organization,except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the National Labor Relations Act.AMERICAN COIN LOCK COMPANY, INC.,Employer.Dated................By..............................................................................................(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.S.G.ADAMS COMPANYandUNITED STEELWORKERS OFAMERICA, CIO,Petitioner.Case No. 14-RC-2370.December15, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John M.Schobel, hearing officer. The hearing officer'srulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The Petitioner and District No. 9, International Associa-tion of Machinists,AFL, the Intervenor,are labor organiza-tions claiming to represent certain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act forthe following reasons:TheEmployer is engaged in the manufacture of metalspecialty products to the order and specifications of its cus-tomers. Itsmain plant is located at St.Louis, Missouri. InApril 1953 the Employer began operations at a second plant atBarnhart,about 25 miles distant from its main plant. ThePetitioner and the Intervenor each seeks to represent produc-tion and maintenance employees at the Barnhart plant.Present operations at the Barnhart plant are on a partialscale, and consist principally of a training program, underwhich some overflow work from the St. Louis plant is beinghandled to relieve congestion at the older plant and affordtraining opportunities at the new location.Meanwhile, theBarnhart plant is undergoing extensive renovation;and per-manent electrical systems for adequate power and light, andheating units,and other necessary facilities and equipment arebeing planned,ordered, or installed.This work will not becompleted for some months.Employees for the Barnhart plant are locally hired fromtime to time.At the date of the hearing there were 28 unclas-107 NLRB No. 90.